      Case 20-03190-sgj Doc 163 Filed 05/06/21         Entered 05/06/21 15:48:07      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 6, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
         Plaintiff.                     §
                                        §
     v.                                 §
                                        §                              Adversary No. 20-03190
     JAMES D. DONDERO,                  §
                                        §
         Defendant.                     §


                   ORDER GRANTING REQUEST FOR EMERGENCY HEARING

              On this date, the Court considered the Request for Emergency Hearing (the “Request”)

     filed by Defendant James Dondero (the “Movant”) with respect to the Defendant’s Emergency




     ORDER GRANTING REQUEST FOR EMERGENCY HEARING                                         PAGE 1 OF 2
     Case 20-03190-sgj Doc 163 Filed 05/06/21                   Entered 05/06/21 15:48:07             Page 2 of 2




 Motion to Stay Proceedings Pending Resolution of Defendant’s Petition for Writ of Mandamus or,

 Alternatively, Motion to Continue Trial Setting (the “Motion”) 1 filed by Movant on April 30, 2021.

            Having considered the Request, and the fact that the Debtor has represented it is unopposed

 to the Request, the Court finds that good and sufficient cause exists for granting the Request and

 scheduling an emergency hearing to consider the Motion. Accordingly, it is hereby:

            ORDERED, ADJUDGED AND DECREED that:

            1.       The Request is GRANTED as provided herein.

            2.       A hearing on the Motion shall occur on May 10, 2021 at 1:30 p.m.

            3.       Pending a ruling on the Motion, all pretrial deadlines contained in the Court’s

 Order Regarding Adversary Proceeding Trial Setting and Alternative Scheduling Order [Adv.

 Dkt. 18] shall continue to apply.

                                           # # # END OF ORDER # # #


Respectfully submitted by:

John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson, IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile
Email: John@bondsellis.com
Email: john.wilson@bondsellis.com
Email: Bryan.assink@bondsellis.com

ATTORNEYS FOR DEFENDANT JAMES DONDERO




 1
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.


 ORDER GRANTING REQUEST FOR EMERGENCY HEARING                                                             PAGE 2 OF 2
